 Case 3:17-cv-01362 Document 858 Filed 08/12/20 Page 1 of 2 PageID #: 17097



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

     Plaintiff,

v.                                      CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

     Plaintiff,

v.                                      CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________



                     MEMORANDUM OPINION AND ORDER

     Pending before the court is plaintiffs’ motion for a non-

jury trial.    (ECF No. 137).    On March 4, 2020, defendants filed a

“Notice of Consent to A Bench Trial” wherein they agreed to waive

their right to a jury trial and accept plaintiffs’ proposal to

dismiss their punitive damages claims with prejudice.           See ECF

No. 191.   At the status conference held on March 5, 2020,

defendants confirmed their consent to a bench trial.

     Based upon the foregoing, plaintiffs’ motion for a non-jury

trial is GRANTED.
 Case 3:17-cv-01362 Document 858 Filed 08/12/20 Page 2 of 2 PageID #: 17098



     The Clerk is directed to send copies of this Order to

counsel of record.

         IT IS SO ORDERED this 12th day of August, 2020.

                                  ENTER:



                                 David A. Faber
                                 Senior United States District Judge




                                     2
